Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on June 24, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677       
                                                                                                                                                                                      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mates, US 3,464,094 in view of Smith, US 3,403,429.
Regarding Claim 1, Mates discloses a sealable securing system, comprising: a hook member 93, 94 including a first base, at least one hook group coupled to the first base, and a first seal 89 formed of a material (a compressible material) coupled to the first base, wherein the first seal has a first width, [and wherein the hook member (93, 94) is configured to be secured to a first component 82]; and a loop member 91, 92 including a second base, at least one loop group coupled to the second base, and a second seal 86 formed of the material coupled to the second base, wherein the second seal (86) has a second width that differs from the first width (see figure 4), [and wherein the loop member is configured to be secured to a second component 81], the hook member (93, 94) and the loop member (91, 92) being configured to removably secure to one another.  
Mates does not explicitly disclose a first alignment member coupled to the hook member; and a second alignment member coupled to the loop member. Smith teaches a strip fastening means with an alignment configuration comprising a first alignment member 5 coupled to the hook member (3) and a second alignment member 6 coupled to the loop member (4), wherein the first alignment member (5) coupled to the second alignment member (6) verifies that the strip fastening means (1, 2) are engaged. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealable securing system of Mates to further include the alignment members as taught by Smith in order to provide proper alignment of the fastened components and to verify the first and second seals are engaged.
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the sealable securing system, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that fluid-tight closure assembly taught by the combination of Mates (US 3,464,094) and Smith (US 3,403,429), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) and the second alignment member (6) are formed of a flexible, fluid impermeable material (a plastics material that may be resilient or deformable and of general flexible construction).
Regarding Claim 3, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) is laterally offset from the hook member (3), and wherein the second alignment member (6) is laterally offset from the loop member (4).
Regarding Claim 4, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) extends along an entire first length of the hook member (3), and wherein the second alignment member (6) extends along entire second length of the loop member (4).
Regarding Claim 5, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) comprises a rail 5a connected to a first base (base feature of the member 5), wherein the second alignment member (6) comprises prongs 7 extending from a second base (base feature of the member 6), wherein an interior channel is defined between interior surfaces of the second base and the prongs (see figure 4), and wherein the rail (5a) is received and retained within the interior channel when the first alignment device (5) is coupled to the second alignment device (6).
Smith does not expressly teach that the first alignment member comprises the prongs (7) and the second alignment member comprises the rail (5a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first member comprising the prongs (7) and the second member comprising the rail (5a), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding Claim 6, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches a first flexible sheet 1 that couples the hook member (3) to the first alignment member (5); and a second flexible sheet 2 that couples the loop member (4) to the second alignment member (6).
Regarding Claim 7, the combination of Mates and Smith teaches the sealable securing system of claim 6. The combination does not expressly teach wherein the first flexible sheet (1) and the second flexible sheet (2) are formed of a flexible, fluid impermeable material. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a flexible, fluid impermeable material (an elastomeric material) for the flexible sheets (1, 2) for use in a water impermeable sealing apparatus, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 8, the combination of Mates and Smith teaches the sealable securing system of claim 6. Smith further teaches wherein the first flexible sheet (1) comprises a first extended portion of a first base of the hook member (3), and wherein the second flexible sheet (2) comprises a second extended portion of a second base of the loop member (4).
Regarding Claim 9, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches wherein the first alignment member (5) is directly coupled to the hook member (3), and wherein the second alignment member (6) is directly coupled to the loop member (4).
Regarding Claim 10, the combination of Mates and Smith teaches the sealable securing system of claim 1. Smith further teaches wherein the hook member (3) further comprises a first base 1, and at least one hook group 3 coupled to the first base, and wherein the loop member further comprises a second base 2, and at least one loop group 4 coupled to the second base.
Regarding Claim 11, the combination of Mates and Smith teaches the sealable securing system of claim 10. Smith further teaches wherein the at least one hook group (3) comprises a first hook group 3 spaced apart (figure 2) from a second hook group 3, and wherein the at least one loop group (4) comprises a first loop group 4 spaced apart from a second loop group 4.
Regarding Claim 12, the combination of Mates and Smith teaches the sealable securing system of claim 11. Mates further discloses wherein the first seal (89) extends from the first base between the first hook group (93) and the second hook group (94), and wherein the second seal (86) extends from the second base between the first loop group (91) and the second loop group (92).
Concerning claims 13 - 18, given the structure of a sealable securing system, the structural elements of the combination of Mates and Smith (as rejected in claims 1 - 12 above) would render the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding Claim 13, the combination of Mates and Smith teaches a sealable securing method, comprising: coupling a first alignment member 6 (of Smith) to a hook member 93, 94 (of Mates), wherein the hook member (93, 94) includes a first seal 89 formed of a material, wherein the first seal has a first width, [and wherein the hook member (93, 94) is configured to be secured to a first component]; coupling a second alignment member 5 (of Smith) to a loop member 91, 92 (of Mates), wherein the loop member (91, 92) includes a second seal 86 formed of the material, wherein the second seal has a second width that differs from the first width (figure 4 of Mates), and [wherein the loop member (91, 92) is configured to be secured to a second component].
Regarding Claim 14, the combination of Mates and Smith teaches the sealable securing method of claim 13. The combination further teaches forming the first alignment member (6) and the second alignment member (5) of a flexible, fluid impermeable material (a plastics material as taught by Smith).
Regarding Claim 15, the combination of Mates and Smith teaches the sealable securing method of claim 13. The combination further teaches wherein said coupling the first alignment member (6) comprises laterally offsetting the first alignment member (6) from the hook member (93, 94 of Mates), and wherein said coupling the second alignment member (5) comprises laterally offsetting the second alignment (5) member from the loop member (91, 92 of Mates).
Regarding Claim 16, the combination of Mates and Smith teaches the sealable securing method of claim 13. The combination further teaches wherein said coupling the first alignment member (6) comprises coupling the hook member (26) to the first alignment member by a first flexible sheet 2 (of Smith), and wherein said coupling the second alignment member (5) comprises coupling the loop member (22) to the second alignment member (5) by a second flexible sheet 1 (of Smith).
Regarding Claim 17, the combination of Mates and Smith teaches the sealable securing method of claim 16. The combination further teaches forming the first flexible sheet and the second flexible sheet of a flexible, fluid impermeable material (see the rejection of claim 7 above).
Regarding Claim 18, the combination of Mates and Smith teaches the sealable securing method of claim 13. The combination further teaches wherein said coupling the first alignment member (6) comprises directly coupling the first alignment member (6) to the hook member (26), and wherein said coupling the second alignment member (5) comprises directly coupling the second alignment member (5) to the loop member (22).
Regarding Claims 21 and 22, the combination of Mates and Smith teaches the sealable securing system of claim 1. The combination does not expressly teach wherein the first alignment member and the second alignment member are formed of closed cell foam or rubber. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider closed cell foam or rubber, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holvoet et al., US 2012/0018580 in view of Mates, US 3,464,094 and Smith, US 3,403,429.
Regarding Claim 19, Holvoet et al. disclose a vehicle comprising: an interior cabin; a first insulation blanket 6 within the interior cabin; a second insulation blanket 8 within the interior cabin; and a sealable securing system 60 that sealingly and securely connects the first insulation blanket (6) and the second insulation blanket (8). Holvoet et al. do not explicitly disclose wherein the sealable securing system comprises: a hook member secured to the first insulation blanket, wherein the hook member includes a first seal; a first alignment member coupled to the hook member, wherein the first alignment member is formed of a flexible, fluid impermeable material, wherein the first alignment member is laterally offset from the hook member; a first flexible sheet that couples the hook member to the first alignment member; a loop member secured to the second insulation blanket, wherein the loop member includes a second seal; a second alignment member coupled to the loop member, wherein the second alignment member is also formed of the flexible, fluid impermeable material, wherein the second alignment member is laterally offset from the loop member; and a second flexible sheet that couples the loop member to the second alignment member.
Mates and Smith teaches a sealable securing system as rejected in the claims 1 - 18 above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing system of Holvoet et al. to include a sealable securing system as taught by the combination of Mates and Smith in order to provide an alternatively known securing system to attach the blankets and have them sealed from water moisture. 
Regarding Claim 20, the combination of Holvoet et al., Mates and Smith teaches the vehicle of claim 19. The combination of Mates and Smith further teaches the securing system as rejected in claim 5 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677